On this hearing this court finds petitioner, Edward Orlando Baldwin, guilty of unethical conduct as charged, for which he is subject to disbarment or to suspension from the practice of law.
By reason of mitigating circumstances the court deems his suspension from the practice of law for the period of two years from and after this date will meet the ends of justice.
A judgment of suspension will accordingly be entered in this court. As thus modified, the judgment of the State Bar Commission is affirmed.
Modified and affirmed.
All Justices concur.